Case 2:15-bk-57414   Doc 35   Filed 03/04/20 Entered 03/04/20 15:12:30   Desc Main
                              Document     Page 1 of 7
Case 2:15-bk-57414   Doc 35   Filed 03/04/20 Entered 03/04/20 15:12:30   Desc Main
                              Document     Page 2 of 7
Case 2:15-bk-57414   Doc 35   Filed 03/04/20 Entered 03/04/20 15:12:30   Desc Main
                              Document     Page 3 of 7
Case 2:15-bk-57414   Doc 35   Filed 03/04/20 Entered 03/04/20 15:12:30   Desc Main
                              Document     Page 4 of 7
Case 2:15-bk-57414   Doc 35   Filed 03/04/20 Entered 03/04/20 15:12:30   Desc Main
                              Document     Page 5 of 7
Case 2:15-bk-57414   Doc 35   Filed 03/04/20 Entered 03/04/20 15:12:30   Desc Main
                              Document     Page 6 of 7
Case 2:15-bk-57414       Doc 35    Filed 03/04/20 Entered 03/04/20 15:12:30       Desc Main
                                   Document     Page 7 of 7



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                COLUMBUS DIVISION

 In Re:                                        Case No. 2:15-bk-57414

 Renee M. Leftenant                            Chapter 13

 Debtor.                                       Judge C. Kathryn Preston

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on March 4, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on March 4, 2020 addressed to:

          Renee M. Leftenant, Debtor
          1873 Jermain Dr.
          Columbus, OH 43219

                                               Respectfully Submitted,

                                               /s/ Molly Slutsky Simons
                                               Molly Slutsky Simons (0083702)
                                               Sottile & Barile, Attorneys at Law
                                               394 Wards Corner Road, Suite 180
                                               Loveland, OH 45140
                                               Phone: 513.444.4100
                                               Email: bankruptcy@sottileandbarile.com
                                               Attorney for Creditor
